Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/22.
Applicant’s election of Group III in the reply filed on 01/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zijian Zheng et al (U. S. Patent Application 2019/0207218, here after Zheng).
Claim 23 is rejected. Zheng teaches a method for preparing a modified fabric composition for use as an electrode [title, abstract], the method comprising:
providing a fabric member comprising a stretchable fabric framework defining a deformable plane (cotton, a polyester, a nylon, a polyurethane which are in fact stretchable) [0091] and a plurality of projections coupled to the stretchable fabric framework at a distance from each other and extending at an angle from the plane (Ni protrusions, 31) [0094];
depositing a conductive coating on the fabric framework (Ni electroless deposition); and
depositing an electroactive coating on the projections [fig. 2, 0089], the electroactive coating is in fact electrically coupled to the conductive coating (contacted with it).
Claim 25 is rejected as Zheng teaches the conductive layer is nickel (electroless layer) [0015].
Allowable Subject Matter
Claims 24, and 26-30 are allowed. The following is an examiner’s statement of reasons for allowance: for claim 24, Zheng teaches fabric comprising polyester [0091], but not warp-knitted velour fabric comprising as the fabric framework a warp-knitted fabric framework and a cut pile as the projections.
For claim 27, Zheng teaches electroless deposition of nickel, but not electroless nickel immersion gold.
Further search and consideration did not result in any references that be combine with Zheng to teach limitation of claims 24, and 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712